Title: Favi to the American Commissioners, 10 October 1784
From: Favi, Francesco
To: American Commissioners



Messieurs
Paris ce 10. 8be. 1784.

J’ai reçu la lettre, que vous m’avés fait L’honneur de m’écrire le 30 du mois passé, et par La quelle vous m’avés fait la grace de m’annoncer la commission et les pleins pouvoirs, dont vous avés eté revetus par Les Etats unis de l’Amerique assemblés en Congrés pour proposer, et former des liaisons d’amitiè, et de Commerce avec Les Etats de Toscane.
Je me ferai un devoir de donner cette information à ma Cour conformement à vos desirs, ne doutant pas, qu’elle ne Lui soit agreable ainsi que la proposition, qu’elle renferme.

J’ai L’honneur d’etre avec Le plus grand respect Messieurs Votre très humble, et Très obeissant Serviteur,

Favi

